
	
		I
		112th CONGRESS
		1st Session
		H. R. 2777
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Mr. Sires introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor posthumously to Private First Class William P. Fesken of the United
		  States Army for acts of valor during the Vietnam War.
	
	
		1.Authorization and request for
			 award of Medal of Honor to William P. Fesken for acts of valor during the
			 Vietnam War
			(a)AuthorizationNotwithstanding
			 the time limitations specified in section 3744 of title 10, United States Code,
			 or any other time limitation with respect to the awarding of certain medals to
			 persons who served in the Armed Forces, the President is authorized and
			 requested to award the Medal of Honor posthumously under section 3741 of such
			 title to former Private First Class William P. Fesken of the United States Army
			 for the acts of valor during the Vietnam War described in subsection
			 (b).
			(b)Acts of valor
			 describedThe acts of valor
			 referred to in subsection (a) are the actions of then Private First Class
			 William P. Fesken who, while serving with Company A, 3d Battalion, 47th
			 Infantry, 9th Infantry Division, distinguished himself conspicuously by
			 gallantry and intrepidity at the risk of his life above and beyond the call of
			 duty on May 2, 1967, while protecting wounded members of his squad during
			 repeated attacks by a Viet Cong force until his death on that date.
			
